DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the  amendment filed on 11/12/2021. As directed by the amendment: claims 1, 6-7, 12, 21-22 has (have) been amended and new claims 23-29 has/have been added.  Thus, claims 1-29 are presently pending in this application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims affected the prior scope, thereby necessitating further search and consideration.  The instant office action has been made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 13-16, 21-23, and 27-29 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Inman et al. (US 8424923).
Inman et al. discloses:
1. (Currently Amended) A connector system configured for a closed fluid system comprising: a fluidic connector (12) comprising: a tubular body (24) having a first end (one 26) and a second end (other 26); an input portion (receiving 22) disposed at the first end; at least one output portion (receiving other 22); an internal fluid passageway (32) connecting the input portion and the at least one output portion; and at least one integrated feature (this is a broad term and can by any of: 46, 44, top extending 26, 50, 52, 48) integrated into at least one of the tubular body, input portion, or output portion; and a first tube (one 14), wherein the first tube includes an internal fluid passageway (20) in fluidly connected to the internal fluid passageway of the fluidic connector, wherein the input portion includes a connection selected from an overmolded input connection and a bonded connection connecting the input portion to the first tube 
2. (Original) The connector system of claim 1, wherein the at least one integrated feature is selected from the group consisting of at least one valve (50), a step-up/down feature (46), an identifier (16 can be used to identify which end to clamp to), at least one 
3. (Original) The connector system of claim 1, wherein the at least one output portion comprises a plurality of spaced output branches (three connections, so one can be an input and two can be spaced outputs).
13. (Original) The connector system of claim 1, wherein the integrated feature comprises an identifier (16 can be used to identify which end to clamp to).
14. (Original) The connector system of claim 1, wherein the integrated feature comprises at least one step-up down feature (46) the at least one output portion.
15. (Original) The connector system of claim 1, wherein the integrated feature comprises at least one burstable membrane (48 can be ruptured with a needle).
16. (Original) The connector system of claim 1, wherein the integrated feature comprises a mixing feature (44 would cause disruption in flow to cause turbulent mixing) disposed in the tubular body.
21. (Currently Amended) The connector system of claim 1, wherein each the at least one output connection is one of an overmolded and bonded connection to a second an additional tube (molding or adhesive; col. 5, ll. 66-col. 6, ll. 30).
22. (Currently Amended) The connector system of claim 1, wherein the connector is composed of a material selected from silicone (col. 3, ll. 49-50).
23. (New) The connector system of claim 1, wherein the input portion of the fluidic connector receives the first tube without any portion of the fluidic connector 
27. (New) A connector system configured for a closed fluid system comprising: a fluidic connector (12) comprising: a tubular body (24) having a first end (26) and a second end (26); an input portion (receiving 22) disposed at the first end; at least one output portion (receiving other 22); an internal fluid passageway (32) connecting the input portion and the at least one output portion; and at least one integrated feature (this is a broad term and can by any of: 46, 44, top extending 26, 50, 52, 48) integrated into the internal fluid passageway; and a first tube (14), wherein the input portion includes a connection selected from an overmolded input connection and a bonded connection connecting the input portion to the first tube (molding or adhesive; col. 5, ll. 66-col. 6, ll. 30); wherein the at least one output portion includes an output connection (receiving other 22) configured to connect the at least one output portion to at least one second tube (other 14).
28. (New) A connector system configured for a closed fluid biotechnology system, the connector system comprising: a fluidic connector (12) which is capable of being pre-sterilized, disposable and configured for single-time usage (note, these limitations are directed to the use of the apparatus.  Inman’s device is capable of being pre-sterilized, disposed, and used only once), wherein the fluidic connector comprises: a tubular body (24) having a first end (26) and a second end (other 26); an input portion (receiving 22) disposed at the first end; at least one output portion (receiving 22); an internal fluid passageway (32) connecting the input portion and the at least one output portion, wherein the internal fluid passageway is configured for the passage of a 
29. (New) The connector system of claim 28, wherein the fluidic connector is configured for use in a pressure range from +4 bar - I bar (-1 5 p.s.i.) to (+60 p.s.i.) (note, the limitation following “configured for use” is considered functional language and only requires a capability.  Inman’s tube is capable of being used with such range of pressure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Inman et al. (US 8424923) in view of Permeation (JP 2016-031145).

Permeation teaches a related tubular connector including a first valve (check valve 8, figs. 13-14, [0005], [0007]) disposed within an input portion (6), for the purpose of preventing reverse flow back upstream, in a manner commonly used in fluid flow systems to direct flow.  Permeation further teaches the combination of an additional sealable valve (9) disposed in an outlet branch for the purpose of controlling and circulating fluid flow out of the pipe system.
It would have been obvious to one of ordinary skill in the art to modify Inman’s integrated feature to incorporate the first valve disposed in the input portion with the combination of an additional sealable valve disposed in an outlet branch, as taught by Permeation, for the purpose of providing an enhanced versatile connector with the ability of preventing reverse flow, as well as controlling/circulating flow through the system, in a manner commonly used in fluid flow systems to direct flow. Valves and combination of valves are known elements in fluid systems in general for directing flow.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Inman et al. (US 8424923) in view of Forbes (WO 2014/054054).
Inman discloses the invention as essentially claimed, except for wherein the integrated feature is a flow rate sensor and/or a pressure sensor, and wherein the 
Forbes teaches a related tubular connector (figs. 2, 3) including a first sensor disposed in the input portion (flow measurement sensor 208 is disposed in the fluid inlet for measuring a fluid flow rate; fig. 3; pg. 3, ll. 20-25), and a pressure sensor disposed in the second end of the tubular connector (pressure sensor 204 is placed in an end of the tubular connector), for the purpose of providing easy diagnosis of arising problems during use (pg. 3, ll. 15-25), in a manner yielding predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Inman, such that the sensor is specifically disposed in the input portion; wherein the at least one integrated feature further comprises an additional pressure sensor disposed in the second end of the tubular body, as taught by Forbes, for the purpose of providing an enhanced tubular connector with the ability to provide easy diagnosis of arising problems during use, in a manner yielding predictable results. Forbes further teaches one of ordinary skill would know to place the desired combination of sensors in appropriate areas for achieving the desired diagnosis for the fluid system (pg. 7, ll. 21-24).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inman et al. (US 8424923) in view of Robert (DE 102015217969).
Inman discloses the invention as essentially claimed, except for wherein the integrated feature comprises a poke-yoke feature.

It would have been obvious to one of ordinary skill in the art to modify the invention of Inman, such that the integrated feature comprised a poke-yoke feature, as taught by Robert, for the purpose of providing a connector that reduces the risk of failure of the connector system by preventing rotation of the connection, and minimizing errors during assembly by ensuring a required orientation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inman et al. (US 8424923) in view of Yokota (US 2001/0035093).
Inman discloses the invention as essentially claimed, except for wherein the integrated feature comprises a gas-permeable portion disposed in the tubular body.
Yokota discloses a related tubular connector (fig. 15) wherein the integrated feature comprises a gas-permeable portion (gas permeable membrane 2, [0042] disposed in the tubular body 22), for the purpose of providing a versatile connector with the ability of deaeration of gases which may be present in the fluid passing through the tubes and which are undesirable in the fluid system [0002].
It would have been obvious to one having ordinary skill in the art to modify the invention of Inman, such that the integrated feature comprised a gas-permeable portion disposed in the tubular body, as taught by Yokota, for the purpose of providing a .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andre (US 5460762) in view of Yokota (US 2001/0035093).
Inman discloses the invention as essentially claimed, except for wherein the integrated feature comprises a heat transfer portion.
Andre discloses a related tubular connector wherein the integrated feature comprises a heat-transfer portion (temperature probe; col. 2, ll. 42-46; col. 61-63) disposed in the tubular body, for the purpose of providing integrated means for measuring the temperature of the flow, in a manner yielding predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Inman, such that the integrated feature comprised a heat-transfer portion disposed in the tubular body, as taught by Andre, for the purpose of providing integrated means for measuring the temperature of the flow, in a manner yielding predictable results.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inman et al. (US 8424923)  in view of Hayamizu et al. (WO 2018043430, also published as US 2019/0186799).
Andre discloses the invention as essentially claimed, except for wherein the integrated feature comprises a window disposed in the tubular body.

It would have been obvious to one of ordinary skill in the art to modify the invention of Inman, such that the integrated feature comprised a window disposed in the tubular body, as taught by Hayamizu et al., for the purpose of providing the added ability of observing the state of the fluid, such as distribution, cessation, flow speed, and flow amount to determine if the fluid is flowing as desired [0008], [0097].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inman et al. (US 8424923)  in view of Shantou (CN 206988487).
Inman discloses the invention as essentially claimed, except for wherein the integrated feature comprises a bellows feature disposed in the tubular body.
Shantou discloses a related tubular connector (fig. 2) wherein the integrated feature comprises a bellows feature (telescoping exhaust pipe 60) disposed in the tubular body (fig. 2), for the purpose of providing a versatile connector having the ability to telescope and adjust its length for ease of placement (Shantou, pg. 2, last paragraph).
It would have been obvious to one of ordinary skill to modify the invention of Inman, such that the integrated feature comprises a bellows feature disposed in the .

Allowable Subject Matter
Claims 24-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753